Citation Nr: 0104767	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
1996 for the grant of service connection for hearing loss.

2.  Entitlement to an effective date prior to January 26, 
1996 for the grant of service connection for tinnitus.

3.  Entitlement to an initial compensable rating for hearing 
loss.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In October 1999 the claims file was 
transferred to Chicago, Illinois.

The issues of entitlement to an initial compensable rating 
for hearing loss and entitlement to an initial rating in 
excess of 10 percent for tinnitus are addressed in the remand 
following the Order portion of this decision. 

At his January 2000 hearing, the veteran indicated that there 
was error in the Board's October 1988 decision.  In response 
the undersigned advised the veteran of the need to submit, in 
writing, a motion for clear and unmistakable error (CUE), if 
desired.  The veteran did not file a motion alleging CUE in 
the Board's October 1998 decision.  Thus, no action in this 
regard is warranted.



FINDINGS OF FACT

1.  By a decision in October 1988, the Board denied 
entitlement to service connection for bilateral defective 
hearing.

2.  On January 26, 1996, the RO received the veteran's 
reopened claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 26, 
1996, for the grant of service connection for hearing loss 
are not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii), (r) (2000).

2.  The criteria for an effective date prior to January 26, 
1996, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to earlier effective dates for 
the grant of service connection for hearing loss and 
tinnitus.  VA law and regulation states except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

Specifically, the effective date of an award of compensation 
based on an original claim is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  The effective date of VA disability 
compensation benefits for reopened claims is the date of 
receipt of claim, or date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1).  See 
38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(r); see also 
38 C.F.R. § 3.400(q)(1)(ii).  The provisions of 38 C.F.R. 
§ 20.1304 (b)(1) (2000) are not applicable.  

The date of claim is the date of receipt of claim by VA.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).

In this case, the requirements for entitlement to an earlier 
effective date for the grant of service connection for 
hearing loss and tinnitus are not met as a matter of law.  
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  By a decision in October 
1988, the Board denied entitlement to service connection for 
defective hearing.  Except as provided in 38 U.S.C. § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, in the absence of 
CUE.  38 U.S.C.A. § 7104(b) (West 1991).  As noted above, the 
veteran has not filed a motion alleging CUE in the Board 
decision.  

In early January 1996, the veteran sought assistance from 
congressional interest associated with his claim, and 
thereafter, the RO responded to the congressional inquiry.  
On January 26, 1996, the RO received notice that the veteran 
wanted to "establish a new claim."  In October 1996, the 
veteran clarified that he wanted to filed an informal claim 
for service connection for hearing loss.  In January 1997 the 
RO determined that new and material evidence adequate to 
reopen the claim for service connection for defective hearing 
had not been submitted and denied entitlement to service 
connection for tinnitus.  The veteran disagreed with the 
determination.  In March 1999, the RO granted service 
connection for hearing loss, rated as noncompensably 
disabling and tinnitus, rated as 10 percent disabling.  The 
assigned effective date was January 26, 1996.  

Because the evidence establishes that the veteran filed an 
informal claim to reopen the issue of entitlement to service 
connection for hearing loss and to seek service connection 
for tinnitus no earlier than January 26, 1996, entitlement to 
an earlier effective date is not warranted.  The letter, 
liberally construed, received on January 26, 1996, reflects 
that the veteran wanted to reopen the claim of service 
connection for hearing loss and to seek service connection 
for tinnitus.  Thus, with regard to the veteran's reopened 
hearing loss claim, the date of receipt of the new claim is 
the earliest date allowable by law, and with regard to direct 
service connection for the tinnitus claim, which was received 
more than one year after the veteran's separation from 
service, the date of receipt of the claim is the proper 
effective date.  38 C.F.R. § 3.400(b)(2)(ii), (q)(1)(ii), 
(r).

Accordingly, the requirements for entitlement to an earlier 
effective date for the grant of service connection for 
hearing loss and tinnitus are not met as a matter of law.  
Shields v. Brown, 8 Vet. App. at 351-352; Sabonis v. Brown, 6 
Vet. App. at 430.  The appeal is denied.


ORDER

Entitlement to an effective date prior to January 26, 1996, 
for the grant of service connection for hearing loss is 
denied.

Entitlement to an effective date prior to January 26, 1996, 
for the grant of service connection for tinnitus is denied.


REMAND

In March 1999, the RO granted service connection for hearing 
loss and rated the disability as noncompensably disabling and 
service connection for tinnitus and rated the disability as 
10 percent disabling.  In written statements received at the 
RO in November 1999 and January 2000, the veteran stated that 
his hearing loss had worsened.  At the Board videoconference 
hearing in January 2000, he clarified that his notice of 
disagreement included the rating assigned for tinnitus.  The 
veteran's statements are construed as notice of disagreement 
with the March 1999 rating action.  38 C.F.R. § 20.201 
(2000).  When there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, thereby initiating the appellate process, the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995)

Accordingly, the claims are remanded for the following 
development: 

The RO should furnish the veteran and his 
representative with a Statement of the 
Case summarizing the law and evidence 
pertinent to the veteran's claims of 
entitlement to an initial compensable 
rating for hearing loss and entitlement 
to an initial rating in excess of 
10 percent for tinnitus.  The RO should 
also inform the veteran of his appellate 
rights with respect to the claims.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

